In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-515 CV

____________________


TEXAS ASSOCIATION OF COUNTIES PROPERTY AND 

CASUALTY SELF INSURANCE FUND, Appellant


V.


LIBERTY COUNTY, Appellee




On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause No. 64088




MEMORANDUM OPINION (1)
	The appeal, which we abated for 60 days on December 13, 2002, is hereby
REINSTATED.  The appellant, The Texas Association of Counties Property and Casualty
Self Insurance Fund, and the appellee, Liberty County, filed a joint motion to dismiss this
accelerated interlocutory appeal because the issues made the basis of this appeal have been
resolved through settlement and a final judgment has been entered by the trial court.  The
Court finds that the motion is voluntarily made by the agreement of the parties prior to any
decision of this Court and should be granted.  Tex. R. App. P. 42.1(a)(2).
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED without reference to the merits of the appeal.  All costs are assessed
against the incurring party.
									PER CURIAM


Opinion Delivered March 27, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.